                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

 UNITED STATES OF AMERICA                       )
                                                )        Case No. 1:19-cr-73
 v.                                             )
                                                )        Judge Travis R. McDonough
 KEITH JAI WHITE                                )
                                                )        Magistrate Judge Susan K. Lee
                                                )


                                             ORDER



         Magistrate Judge Susan K. Lee filed a report and recommendation recommending that

the Court: (1) accept Defendant’s plea of guilty to Count One and Count Two of the two-count

Superseding Bill of Information; (2) adjudicate the Defendant guilty of the charges set forth in

Count One and Count Two of the Superseding Bill of Information; (4) defer a decision on

whether to accept the plea agreement until sentencing; and (5) order that Defendant remain in

custody until sentencing in this matter (Doc. 22). Neither party filed a timely objection to the

report and recommendation. After reviewing the record, the Court agrees with Magistrate Judge

Lee’s report and recommendation. Accordingly, the Court ACCEPTS and ADOPTS the

magistrate judge’s report and recommendation (Doc. 22) pursuant to 28 U.S.C. § 636(b)(1) and

ORDERS as follows:

      1. Defendant’s plea of guilty to Count One and Count Two of the Superseding Bill of

         Information is ACCEPTED;

      2. Defendant is hereby ADJUDGED guilty of the charges set forth in Count One and Count

         Two of the Superseding Bill of Information;

      3. A decision on whether to accept the plea agreement is DEFERRED until sentencing; and
4. Defendant SHALL REMAIN in custody pending sentencing in this matter which is

   scheduled to take place on December 13, 2019 at 9:00 a.m. before the undersigned.

SO ORDERED.


                                      /s/Travis R. McDonough
                                      TRAVIS R. MCDONOUGH
                                      UNITED STATES DISTRICT JUDGE




                                         2
